Cline, Judge:
This is an appeal for reappraisement of certain theatrical gauze imported from Belgium on June 28, 1946.
When this case was called for trial, the Government moved to dismiss the appeal on the ground that it was untimely. The record shows that the notice of advance was mailed on October 2, 1946, and the appeal for reappraisement was filed on January 17, 1947. The appeal is therefore untimely having been filed more than 30 days after the date of mailing of written notice of appraisement (section 501 of the Tariff Act of 1930).
The motion to dismiss is granted.